Citation Nr: 0816161	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-12 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1960 
to November 1960, and on active duty from January 1964 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision that denied 
the benefits sought on appeal.  In July 2007, a hearing was 
held before the undersigned at the Seattle RO.


FINDING OF FACT

The most probative and competent evidence of record 
establishes that the veteran has PTSD, which has been 
attributed to his combat-related experiences while he was 
serving in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2007); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  The United States 
Court of Appeals for Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran asserts on appeal that service connection is 
warranted for PTSD because it was caused by his traumatic 
combat experiences while in Vietnam.  Specifically, he has 
reported inservice combat stressors related to his duties as 
a helicopter door gunner in Vietnam, including direct combat 
while landing in hot landing zones, being involved in 
medical evacuations, and transporting body bags.

Historically, the veteran served on active duty for training 
in the Army from May 1960 to November 1960, and on active 
duty from January 1964 to September 1965.  The veteran's 
service personnel records give no evidence of participation 
in combat.  No decorations, medals, badges, or commendations 
confirming the veteran's participation in combat were 
indicated.  

The Board notes, however, that the veteran's service 
personnel records reflect that effective February 23, 1965, 
he served on temporary duty as a gunner with the 68th 
Aviation Company.  Additional evidence in the claims file 
reflects that he performed these duties while in Vietnam.  A 
reprimand for disorderly conduct, dated in March 1965, noted 
that the veteran was restricted from patronizing Vietnamese 
business establishments on Tan Son Nhut.  An inservice 
treatment report, dated in June 1965, noted that the veteran 
had been transferred from the 8th Field Hospital in Vietnam.  
The report stated that he had "been serving in Vietnam for 
four months as an aerial gunner in a helicopter."  It also 
noted that he had been on temporary duty in Vietnam from 
Hawaii.  The report concluded with a diagnosis of passive 
dependency reaction.  Under these circumstances, the Board 
finds that the evidence includes credible supporting 
evidence that the veteran served as an aerial gunner in 
Vietnam in early 1965, and because his claimed stressors are 
related to such service, the veteran's lay statements 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence.  Accordingly, the Board finds 
that the veteran's inservice combat stressors are verified.  

The remaining issue to be addressed in this case is whether 
the veteran has been diagnosed with PTSD, which is linked to 
one or more of his combat stressors.

In February 2004, a VA examination for PTSD was conducted.  
The report listed the veteran claimed inservice stressors 
relating to duties as an aerial door gunner.  The report 
noted the veteran's history of problems coping with Vietnam, 
and his history of inservice treatment for alcohol abuse.  
Following a mental status examination, the report concluded 
with a diagnosis of PTSD and mixed substance abuse, in 
remission since October 2003.  

Given the foregoing, the Board finds that the evidence is at 
least in equipoise as to whether the veteran has PTSD that 
is related to his traumatic combat experiences in service.  
Accordingly, the Board resolves reasonable doubt in the 
veteran's favor and finds that the evidence supports a grant 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).           


ORDER

Service connection for PTSD is granted.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


